Citation Nr: 0531213	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-20 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The appellant had active duty from March 1968 to March 1970.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Board remanded this case in June 2004, for a VA 
orthopedic examination by a physician to provide an opinion 
as to whether any back disorder found was related to the 
veteran's military service.  In response to this remand, the 
veteran was afforded a VA examination by a physician's 
assistant in December 2004.  The veteran's representative 
argues that this examination is not in compliance with the 
remand, and the Board agrees.  

Additionally, the June 2004 Board remand indicated that the 
appellant was in receipt of benefits administered by the 
Social Security Administration, and that the records of this 
award must be requested. 

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims has stated that 
compliance by the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
  
Accordingly, this case is remanded for the following actions:

1.  The RO must request any disability 
records regarding the veteran from the 
Social Security Administration and 
associate all records obtained with the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
indicate all attempts that were made to 
locate the records, and indicate that 
further attempts to locate or obtain any 
U.S. government records would be futile.  
The RO must then notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

2.  The veteran must be afforded a VA 
orthopedic examination, to be conducted 
by a physician, to ascertain the nature 
and etiology of any back disorder found.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiners in conjunction with the 
examination.  Following a review of the 
service and postservice medical records, 
the examiner must state whether it is as 
least as likely as not that any diagnosed 
low back disorder is related to the 
veteran's active duty service.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


